UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):November 8, 2007 LANTRONIX, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 1-16027 33-0362767 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 15353 Barranca Parkway, Irvine, California 92618 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(949) 453-3990 Not Applicable (Former Name or Former Address, if Changed since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 4d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 2.02Results of Operations and Financial Condition On November 8, 2007, Lantronix,Inc. (the “Company”) issued a press release announcing its financial results for the fiscal quarter ended September 30, 2007. The full text of this press release is attached as Exhibit99.1 to this Current Report on Form8-K and is incorporated by reference herein. In accordance with General Instruction B.2 of Form8-K, the information in this Current Report on Form8-K, including Exhibit99.1, is being “furnished” and shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended (the “Securities Act”) or the Exchange Act, except if the Company specifically states that the informationis to be considered “filed” under the Exchange Act or incorporates it by reference into a filing under the Securities Act or the Exchange Act. Item 9.01Financial Statements and Exhibits (d) Exhibits Exhibit No.Description 99.1 Press Release issued by Lantronix, Inc. on November 8, 2007, announcing its financial results for the fiscal quarter ended September 30, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LANTRONIX, INC. Dated: November 8, 2007 By: /S/REAGAN Y. SAKAI Name: Reagan Y. Sakai Title: Interim Chief Executive Officer andChief Financial Officer EXHIBIT INDEX Exhibit No.Description 99.1 Press Release issued by Lantronix, Inc. on November 8, 2007, announcing its financial results for the fiscal quarter ended September 30, 2007.
